Appeal by defendant from a judgment of the former Court of Special Sessions of the City of New York, County of Kings, rendered June 21, 1961, convicting him of a violation of section 600 of the Vehicle and Traffic Law (leaving the scene of an accident without reporting); sentencing him to pay a fine of $100 or, in the alternative, to serve 30 days in the City Prison; and revoking his license to operate a motor vehicle. The fine was paid. Judgment reversed on the law and the facts; information dismissed; fine remitted; and the revocation of defendant’s license vacated. Upon the facts in this record, it does not appear that the defendant knew that an injury had been caused or that he had left the place of the accident without stopping. Beldock, P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.